   Case 3:01-cv-00640-SI               Document 2318    Filed 02/24/21        Page 1 of 3




Ted C. Knight, WSBA 39683                      THE HONORABLE MICHAEL H. SIMON
Special Legal Counsel
Spokane Tribe of Indians
PO Box 100, Wellpinit, WA 99040
509-953-1908
tedk@spokanetribe.com

Attorney for the Spokane Tribe of Indians




                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON

                                    PORTLAND DIVISION


AMERICAN RIVERS, PACIFIC COAST                         Case No. 3 :0 l-cv-00640-SI
FEDERATION OF FISHERMENS's
ASSOCIATIONS, INSTITUTE FOR
FISHERIES RESOURCES, SIERRA CLUB
IDAHO RIVERS UNITED, NORHTWEST
SPORTFISHING INDUSTRY
                                                   •r     •®SJ4 0RDER GRANTING
                                                       SPOKANE TRIBE OF INDIANS'
ASSOCIATION, NW ENERGY                                 MOTION FOR LEAVE TO
COALITION, NATIONAL                                    INTERVENE AS PLAINTIFF
WILDLIFE FEDERATION, COLUMBIA
RIVERKEEPER, and
IDAHO CONSERVATION LEAGUE

                         Plaintiffs,
        and

STATE OF OREGON,

                 Intervenor-Plaintiff

        V.

NATIONAL MARINE FISHERIES
SERVICE, U.S. ARMY CORPS OF
ENGINEERS,
and U.S . BUREAU OF
RECLAMATION,
PROPOSED ORDER GRANTING                                    Ted C. Knight, Special Legal Counsel
Spokane Tribe of Indians'                                  Spokane Tribe of Indians
Motion for Leave to Intervene as Plaintiff                 PO Box 100, Wellpinit, WA 99040
Case No. 01-cv-00640-SI                       1            (509) 953-1908
   Case 3:01-cv-00640-SI          Document 2318         Filed 02/24/21       Page 2 of 3




               Defendants,

        and

NORTHWE ST IRRIGATION UTILITIES ,
PUBLIC POWER COUNCIL,
COLUMBIA-SNAKE RIVER
IRRIGATORS ASSOCIATION,
WASHINGTON STATE FARM BUREAU
FEDERATION, FRANKLIN COUNTY
FARM BUREAU FEDERATION,
GRANT COUNTY FARM BUREAU
FEDERATION, NORTHWEST RIVER
PARTNERS , CLARKSTON GOLF &
COUNTRY CLUB, CONFEDERATED
SALISH AND KOOTENAI TRIBES,
STATE OF MONTANA, INLAND
PORTS AND NAVIGATION GROUP,
KOOTENAI TRIBE OF IDAHO, and
STATE OF WASHINGTON,

               Intervenor-Defendants.




       THIS MATTER came before the Court on the Spokane Tribe of Indians ("Tribe")

Motion for Leave to Intervene as a Plaintiff pursuant to Fed. R . Civ. 24(a)(2) or in the

alternative Fed. R. Civ. 24(b) in the above-captioned case. The Court having reviewed

the files and records, herein, hereby:

       GRANTS the Tribe's Motion for Leave to Intervene as Plaintiff.

       ORDERS that the Tribe file its Complaint-in-Intervention with the Court within

seven days of this Order.

       ORDERS that no answers to the Tribe's Complaint-in-Intervention are required.




"[Hti flN!iSMj ORDER GRANTING                             Ted C. Knight, Special Legal Counsel
 SPOKANE TRIBE'S MOTION FOR LEAVE TO                      Spokane Tribe of Indians
 INTERVENE AS PLAINTIFF                                   PO Box 100, Wellpinit, WA 99040
 Case No. 01-cv-00640-SI                     2            (509) 953-1908
  Case 3:01-cv-00640-SI       Document 2318       Filed 02/24/21        Page 3 of 3




                ft,/
DATED the   z,f day of pd.,,,,7 , 2021.



                                          United States District Court Judge




~ 0 RD ER GRANT! NG                                  Ted C. Knight, Special Legal Counsel
SPOKANE TRIBE'S MOTION FOR LEAVE TO                  Spokane Tribe of Indians
INTERVENE AS PLAINTIFF                               PO Box 100, Wellpinit, WA 99040
Case No. 01-cv-00640-SI                   3          (509) 953-1908
